 Case 2:19-cv-08094-GW-E Document 37 Filed 03/16/20 Page 1 of 4 Page ID #:619



 1   Peter Rukin, SBN 178336
 2
     prukin@rukinhyland.com
     Valerie Brender, SBN 298224
 3   vbrender@rukinhyland.com
 4
     RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Ste. 290
 5   Oakland, CA 94612
 6
     Telephone: (415) 421-1800
     Facsimile: (415) 421-1700
 7
     Aaron Kaufmann, SBN 148580
 8
     akaufmann@leonardcarder.com
 9   Elizabeth Gropman, SBN 294156
     egropman@leonardcarder.com
10
     LEONARD CARDER, LLP
11   1330 Broadway, Suite 1450
     Oakland, CA 94612
12
     Telephone: (510) 272-0169
13   Facsimile: (510) 272-0174
14
     Attorneys for Plaintiffs
15
                           UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17
     JIMMY BARBOZA, MANUEL                  CASE NO. 2:19-cv-08094-GW-Ex
18   MARQUEZ, FRANCIS REAPORT,
19   MATTHEW BLEHM, LARRY                   STIPULATION REQUESTING
     LUNDVALL, EDWARD SMITH,                CONTINUANCE OF TRIAL DATE
20   GARY HAYES, MICHAEL                    PENDING STAY AND MEDIATION
21   MARTINSON and GABRIEL FIERRO,
                                            Judge:             Hon. Judge H. Wu
22                   Plaintiffs,            Complaint Filed:   August 6, 2019
          v.                                Trial:             September 18, 2019
23
     FLOWERS FOODS, INC., FLOWERS
24   BAKING CO. OF MODESTO LLC, and
25   FLOWERS BAKING CO. OF
     HENDERSON LLC.,
26

27                   Defendants.
28

        STIPULATION REQUESTING CONTINUANCE OF TRIAL DATE PENDING STAY AND MEDIATION
                                  Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 37 Filed 03/16/20 Page 2 of 4 Page ID #:620



 1                                      STIPULATION
 2         Plaintiffs RAUL JAMES BARBOZA, MANUEL MARQUEZ, FRANCIS
 3   REAPORT, MATTHEW BLEHM, LARRY LUNDVALL, EDWARD SMITH,
 4   GARY HAYES, MICHAEL MARTINSON and GABRIEL FIERRO (“Plaintiffs”)
 5   and Defendants FLOWERS FOODS, INC., FLOWERS BAKING CO. OF
 6   MODESTO, LLC, and FLOWERS BAKING CO. OF HENDERSON, LLC
 7   (“Defendants”) (collectively, the “Parties”) by and through their respective
 8   undersigned counsel, hereby jointly present this Stipulation as follows:
 9         WHEREAS, Plaintiffs field their complaint in the Superior Court of Los
10   Angeles County on August 6, 2019, and Defendants filed their answer to the
11   complaint in the Superior Court for Los Angeles County on September 17, 2019;
12         WHEREAS, Defendants removed this action to this Court on September 18,
13   2019, from the Superior Court for Los Angeles County;
14         WHEREAS, Plaintiffs represented in the Parties’ Joint Rule 26(f) Report they
15   intended to file an early motion for partial summary judgment on Plaintiffs’
16   employment status under California law (ECF No. 15 at 3:10-11);
17         WHEREAS, following a Scheduling Conference with the Court on November
18   14, 2019, the Court set the following dates in this case (ECF No. 16):
19         Mediation Cutoff                       May 13, 2020
20         Post-Mediation Status Conference       May 14, 2020 at 8:30 a.m.
21         Discovery Cutoff                       June 5, 2020
22         Expert Discovery Cutoff                July 7, 2020
23         Motion Hearing Cutoff                  August 3, 2020
24         Pretrial Conference                    September 3, 2020 at 8:30 a.m.
25         Jury Trial                             September 15, 2020 at 9:00 a.m.
26         WHEREAS, the Parties filed a Stipulation on February 18, 2020, notifying the
27   Court that the Parties agreed to attend an early mediation with Hunter Hughes, Esq.,
28   scheduled for June 23, 2020;
                                                -1-
         STIPULATION REQUESTING CONTINUANCE OF TRIAL DATE PENDING STAY AND MEDIATION
                                   Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 37 Filed 03/16/20 Page 3 of 4 Page ID #:621



 1          WHEREAS, on February 20, 2020, this Court granted Defendants’ Motion to
 2   Stay This Action Pending the Resolution of Whether the “ABC” Test Applies
 3   Retroactively and Whether the FAAAA Preempts the “ABC” Test (ECF No. 36);
 4          WHEREAS, the Court stayed this matter until, and set a status conference for,
 5   July 9, 2020 (Id.);
 6          WHEREAS, in light of the Court-ordered stay and the scheduled mediation, the
 7   Parties request that the current trial date of September 15, 2020, and all other dates in
 8   the scheduling order (ECF No. 16), be taken off calendar and a new trial date be set at
 9   the July 9, 2020 status conference.
10          THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE THAT:
11          1.    In light of the Court-ordered stay and the scheduled mediation, the Parties
12   request that the current trial date of September 15, 2020, and all other dates in the
13   scheduling order (ECF No. 16), be taken off calendar and a new trial date be set at the
14   July 9, 2020 status conference.
15          IT IS SO STIPULATED.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                 -2-
          STIPULATION REQUESTING CONTINUANCE OF TRIAL DATE PENDING STAY AND MEDIATION
                                    Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 37 Filed 03/16/20 Page 4 of 4 Page ID #:622



 1

 2   DATED: March 16, 2020                        LEONARD CARDER LLP
 3

 4                                            By: /s/ Elizabeth Gropman
 5                                              AARON KAUFMANN
                                                ELIZABETH GROPMAN
 6                                              Attorneys for Plaintiffs
 7
                                                  RUKIN HYLAND & RIGGIN LLP
 8

 9                                            By: /s/ Peter Rukin
                                                PETER RUKIN
10                                              VALERIE BRENDER
11                                              Attorneys for Plaintiffs
12   DATED: March 16, 2020                        OGLETREE, DEAKINS, NASH, SMOAK &
13                                                STEWART, P.C.
14                                            By: /s/ Alexander M. Chemers
15                                              ALEXANDER M. CHEMERS
                                                JARED L. PALMER
16                                              Attorneys for Defendants
17
                        SIGNATURE ATTESTATION Local Rule 5-4.3.4(a)(2)(i)
18
            I, Elizabeth Gropman, attest that the other signatory to this document concurs in the filing of
19
     this document.
20
                                                   /s/ Elizabeth Gropman
21                                                        Elizabeth Gropman
22

23

24

25

26

27

28
                                                -3-
         STIPULATION REQUESTING CONTINUANCE OF TRIAL DATE PENDING STAY AND MEDIATION
                                   Case No. 2:19-cv-08094-GW-Ex
